DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 12, filed July 6, 2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-3, 7-10, and 14-17 and the objections to Claims 4-6, 11-13, and 18-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1, and in particular, do not teach identifying a data type of a name of an organization, and data content that corresponds to the name of the organization; and performing a second graphical processing based on the data content that corresponds to the name of the organization to obtain a building graphic in a form of a first letter of the name of the organization and a name identifier that represents the organization, wherein the second graphical processing is performed based on second predetermined data graphical processing logic that corresponds to the data type of the name of the organization, and wherein the state graphic that corresponds to the target user comprises the building graphic and the name identifier.  Independent Claims 8 and 15 are each similar in scope to Claim 1, and therefore also contain allowable subject matter.
One prior art (Aleksander US 20190377811A1) teaches database can store additional information about the origin of the digital good, e.g. IP address of the node, ID or name of a user who is the author or the owner of said digital good, time of sending to the blockchain, etc.  Retrieval of this information when information about a particular digital file is sought, for the purpose of its verification [0058].  Querying the blockchain node if the transaction has been added to recent blocks.  If the transaction has successfully been added to the blockchain, then the transaction details are imported from the blockchain into memory of the system operator computer [0082].  However, Aleksander does not teach identifying a data type of the state information, data content that corresponds to the data type of the state information, a data type of a name of an organization, and data content that corresponds to the name of the organization; performing a first graphical processing on the data content that corresponds to the data type of the state information to obtain a state graphic that corresponds to the target user, wherein the first graphical processing is performed based on first predetermined data graphical processing logic that corresponds to the data type of the state information; and performing a second graphical processing based on the data content that corresponds to the name of the organization to obtain a building graphic in a form of a first letter of the name of the organization and a name identifier that represents the organization, wherein the second graphical processing is performed based on second predetermined data graphical processing logic that corresponds to the data type of the name of the organization, and wherein the state graphic that corresponds to the target user comprises the building graphic and the name identifier.
Another prior art (Harvey US 20140074583A1) teaches each user 52 is associated with data files 56 stored in database 42, corresponding with a user table 58 data structure for storing at least a user identification number 60, a name 62, a user type 64, and a financial information 66 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2.	Harvey (US 20140074583A1) teaches if user 52 includes a business user type 76 entered in user type 64 field within user table 58, graphic 111 may display that business’s logo or other identifying graphic, such as the company’s trademark [0031].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






JH
/JONI HSU/Primary Examiner, Art Unit 2611